Citation Nr: 0629789	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-21 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial scheduler rating in excess of 10 
percent for tinnitus, to include separate 10 percent ratings 
for each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to April 
1962, and from January 1962 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, assigned an 
initial 10 percent rating for tinnitus.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement it arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran executed a VA Form 21-22 appointing The American 
Legion as his representative.  The State of Minnesota 
Department of Veterans Affairs, in conjunction with The 
American Legion, submitted a March 2004 statement, a 
statement in lieu of VA Form 9 and a Statement of Accredited 
Representative in Appealed Case (in lieu of VA Form 646), on 
behalf of the veteran.  The American Legion presented a 
written brief on behalf of the veteran in June 2004.  
Accordingly, The American Legion, in conjunction with the 
State of Minnesota Department of Veterans Affairs, currently 
represents the veteran.  See 38 C.F.R. § 20.607 (2005). 


FINDINGS OF FACT

The current single 10 percent evaluation assigned for the 
veteran's service-connected tinnitus is the maximum scheduler 
evaluation allowed under applicable VA rating criteria. 





CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
scheduler rating in excess of 10 percent for the veteran's 
bilateral tinnitus, to include a separate 10 percent rating 
for each ear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2005); Smith v. Nicholson, No. 
05-7168 (Fed. Cir. June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed the RO's decision that awarded an 
initial compensable rating of 10 percent for the veteran's 
bilateral tinnitus.  It is contended by and on behalf of the 
veteran that a 10 percent rating is warranted for each ear.  
The RO denied the claim because under Diagnostic Code (DC) 
6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. ---, 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. §4.25(b) and 
Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned an 
initial 10 percent rating which is the maximum schedular 
rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic 
Code 6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

The Board notes that in a March 2004 statement, the State of 
Minnesota Department of Veterans Affairs, in conjunction with 
The American Legion, submitted a statement on behalf of the 
veteran wherein he waived further VCAA notification so that 
the appeal could be expeditiously considered.  Thereafter, in 
the June 2004 written brief, The American Legion asserted 
that the RO had failed to comply with VCAA requirements and 
thus the claim should be remanded.  However, the Board finds 
that in the instant case the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  The Board 
finds that the veteran is already receiving the maximum 
scheduler rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim). 






ORDER

Entitlement to an initial scheduler rating in excess of 10 
percent for bilateral tinnitus, to include a separate 10 
percent rating for each ear, is denied.


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


